DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a device comprising:
a communications interface; and a processor configured to: control the communications interface to receive a plurality of coordinated multiple points (CoMP) pre-scheduling requests, each of at least one first CoMP pre-scheduling requests of the plurality of CoMP pre-scheduling request corresponding to at least one edge cell, a second CoMP pre-scheduling requests of the plurality of CoMP pre-scheduling requests corresponding to a first edge cell, the at least one edge cell belongs to a CoMP cluster corresponding to the device, the first edge cell is adjacent to the at least one edge cell, and the first edge cell does not belong to the CoMP cluster corresponding to the device; and when determining, based on the plurality of COMP pre-scheduling requests, that the at least one edge cell comprises a second edge cell that meets a preset condition with the first edge cell, control the communications interface to send an inter-cluster pre-scheduling request to a second network control device, the inter-cluster pre-scheduling request instruct the second network control devices to assign a first coordination cell set, and the first coordination cell set comprises the first edge cell and the second edge cell.

In regard claim 12, the prior arts of record do not teach or disclose a device, wherein the device comprises: a communications interface; and a processor configured to: control the communications interface to receive an inter-cluster pre-scheduling request from a first network control device, wherein the inter-cluster pre-scheduling request instructs the device to assign a first coordination cell set comprising a first edge cell and a second edge cell, the second edge cell is a cell in at least one edge cell, the at least one edge cell belongs to a CoMP cluster corresponding to the first network control device, the first edge cell is adjacent to the at least one edge cell, and the first edge cell does not belong to the CoMP cluster corresponding to the first network control device; assign the first coordination cell set based on the inter-cluster pre-scheduling request; and control, based on the first coordination cell set, the communications interface to send a CoMP pre-scheduling result.

In regard claim 17, the prior arts of record do not teach or disclose a method, comprising: obtaining, by a first network control device, a plurality of coordinated multiple points (CoMP) pre-scheduling requests, each of at least one first COMP pre-scheduling requests of the plurality of COMP pre-scheduling requests corresponding to at least one edge cell, a second CoMP pre-scheduling request of the plurality of COMP pre-scheduling requests corresponding to a first edge cell, wherein the at least one edge cell belongs to a CoMP cluster corresponding to the first network control device, the first edge cell is adjacent to the at least one edge cell, and the first edge cell does not belong to the CoMP cluster corresponding to the first network control device; and when the first network control device determines, based on the plurality of CoMP pre- scheduling requests, that the at least one edge cell comprises a second edge cell that meets a preset condition with the first edge cell, sending an inter-cluster pre-

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




Date: 03/07/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476